DETAILED ACTION
Applicant's amendments and remarks, filed on September 7, 2022, is fully acknowledged by the Examiner. Currently, claims 1-5, 8-10, 13-17 and 20-22 are pending with claims 6, 7, 11, 12, 18 and 19 cancelled, and claims 1, 8, 13 and 20-22 amended. The following is a complete response to the September 7, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
Regarding claims 1 and 8, Stulen provides for a robotic surgical system (system at 10 as in figure 1), comprising: a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104) and a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein; see [0062]-[0068] providing for the receiving of feedback from sources such as force sensor 126, impedance circuit 128, impedance circuit 130, temperature sensor 132; as shown in figure 5, there are all external to the unit 104), a robot comprising a tool mount (20), a plurality of robotic tools comprising a tool comprising an energy delivery surface (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon), wherein said tool is releasably mounted to said tool mount (28 is removable therefrom as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to determine a use of said tool from the plurality of robotic tools based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]) and to provide a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine). 
	While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Both Stulen and Witt fail to provide for the configuration of the control unit to affect the manual override as claimed. Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Stulen and Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface by the processor is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to configuration of the combined control unit of Stulen and Witt. As disclosed by Whitman, the provision of such a manual override provides the user with the ultimate final control over whether or not the system is outputting energy (see [0027] of Whitman).
Regarding claim 2, Stulen fails to provide for the tool being a monopolar cautery pencil as claimed. Witt further provides for the use of a monopolar cautery pencil in combination with an ultrasonic device as in Stulen (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize a conductive blade as in Witt in combination with the ultrasonic device of Stulen to provide for a combined arrangement capable of sensing as set forth in the rejection of claims 1/8 above, and further in providing the ultrasonic treatment device to be a monopolar cautery pencil. Witt provides that such allows for an exemplary manner of assessing feedback from the surgical site including tissue impedance indicative of contact of the blade/device with tissue as is a concern in cols. 11 and 12 of Witt. 
Regarding claim 3, Stulen provides that the tool comprises an ultrasonic blade (instrument 52 is an ultrasonic instrument with a blade).
Regarding claims 4 and 9, Stulen, in view of the combination in the rejection of claim 1 above, the sensor system is specifically configured to detect an impedance of tissue at the surgical site, and wherein said memory stores instructions executable by said processor to determine the use of said tool when the impedance is within a predefined range (see [0065] and [0066] providing for the use of impedance; see also Witt providing for the use of impedance).
Regarding claims 5 and 10, Stulen, in view of the combination in the rejection of claim 1 above, further provides that the memory stores instructions executable by the processor to determine an activation mode of said tool based on input from said sensor system (see [0065] and [0066] discussing the use of the signal to provide which subroutine to utilize based on the feedback; see further the cited portion of Witt providing for activation based on the impedance input from the sensor).
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325) and Stulen et al. (EP 1839599 A1).
Regarding claim 13, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a surgical tool based on an input from a sensor system and a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources (see col. 12; 42-47 with the instructions of the microprocessor for providing awareness with respect to tissue contact and with such inferred in real time; such would be from external sources via a sensed impedance signal as in col. 12; 48-57 with the impedance provided from the various structures utilized for impedance sensing as in figure 13 and as described in col. 11; 37-col. 12; 33) and automatically energize an energy delivery surface of said surgical tool when the use is determined (See col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter). Witt further provides for providing a recommendation wherein the recommendation is based on input from the sensor system and the current step of the surgical procedure inferred by the situation awareness module (again, see col. 12 with the recommendation being the turning on/off of energy based on the sensor input and the current step). Witt fails to provide for the effective of a manual override mode in which a manual input is configured to energize said energy delivery surface while automatic energizing of said energy delivery surface by said processor is prevented.
Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to the instruction of Witt to provide for a combined set of instructions that allows for the use to override the operation of the surgical tool if desired by the user to continue treatment. The use of manual overrides is a known concept as set forth by Witt and the utilization of such allows for the user to have greater overall control of the energization of the system, especially in instances that may fall outside of the typical operational parameters of the system.
With respect to Whitman and Witt, each fails to specifically provide that the instruments are for a robotic surgical tool. Stulen, discloses the use of an ultrasonic instrument similar to that of Whitman in its robotic system, and for the determination of a use of the tool from a group of surgical tools (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon; and with the selection via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the instructions per the combination of Whitman and Witt for use with a robotic surgical system as in Stulen to provide for an exemplary manner of operating a robotic surgical system to provide the user control over the system in both an automatic and manual manner. 
Regarding claim 14, Witt further provides for the use of a monopolar cautery pencil (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). 
	Regarding claim 15, Witt provides that the surgical tool comprises an ultrasonic blade (20).
Regarding claim 16, Witt provides that the sensor system is configured to detect an impedance of tissue at a surgical site, and wherein computer readable instructions cause a machine to determine the use of said surgical tool when the impedance is within a predefined range (See cols. 11 and 12 discussing the use of impedance sensing and the automatic energizing when the impedance value is in a desired range indicative of tissue contact).
	Regarding claim 17, Witt provides that the computer readable instructions cause a machine to determine an activation mode based on input from said sensor system (as in col. 12; 42-47 with the activation mode based on the impedance input).	
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1).
Regarding claim 20, Stulen provides for a robotic surgical system (system at 10, see figure 1) comprising a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104), and a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein; see [0062]-[0068] providing for the receiving of feedback from sources such as force sensor 126, impedance circuit 128, impedance circuit 130, temperature sensor 132; as shown in figure 5, there are all external to the unit 104), a robot comprising a tool mount (20), a robotic tool comprising an energy delivery surface (a single one of 28 with an energy delivery surface thereon), wherein said robotic tool is releasably mounted to said tool mount (28 is removable as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to: determine a use of said robotic tool based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] and with this use for the attached instrument 28 selected from the group of instruments as in [0039]), and provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine).
While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Regarding claim 21, Stulen provides for a robotic surgical system (system at 10 as in figure 1) comprising a control unit (12 with control unit 104) comprising a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources (portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein; see [0062]-[0068] providing for the receiving of feedback from sources such as force sensor 126, impedance circuit 128, impedance circuit 130, temperature sensor 132; as shown in figure 5, there are all external to the unit 104), a robot comprising a tool mount (20), a robotic tool comprising an energy delivery surface (a single one of 28 with an energy delivery surface thereon), wherein said robotic tool is releasably mounted to said tool mount (28 is removable as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said control unit (see [0062] discussing the feedback system), wherein said control unit is configured to: determine a use of said robotic tool based on input from said sensor system (via the subroutines stored on 104 as in at least [0055] and with this use for the attached instrument 28 selected from the group of instruments as in [0039]), and provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module (see [0055], [0062]-[0068] providing for the use of feedback and the current step in the subroutine to provide a recommendation in the form of adjustments made to the subroutine).
While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of Stulen and specifically discloses the use of sensor feedback from the device to detect a condition at a surgical site (See col. 11; 46-67 discussing the use of impedance for the sensing of a condition at the tissue site). Witt further contemplates that, based on the feedback, the energy delivery surface of the device is automatically energized when the use of the device is determined (see col. 12; 42-47 discussing the automatic turning on of the blade when tissue contact is detected).
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of  Stulen et al. (EP 1839599 A1).
Regarding claim 22, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a  surgical tool based on an input from a sensor system and a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources (see col. 12; 42-47 with the instructions of the microprocessor for providing awareness with respect to tissue contact and with such inferred in real time; such would be from external sources via a sensed impedance signal as in col. 12; 48-57 with the impedance provided from the various structures utilized for impedance sensing as in figure 13 and as described in col. 11; 37-col. 12; 33) and automatically energize an energy delivery surface of said surgical tool when the use is determined (see col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter; see also the portion of the instructions of the microprocessor for providing the awareness with respect to tissue contact as in col. 12 with such inferring a current step in real time). Witt further provides for  provide a recommendation based on input from said sensor system and the current step of the surgical procedure inferred by said situational awareness module  (again, see col. 12 with the recommendation being the turning on/off of energy based on the sensor input and the current step). 
With respect to Witt, Witt fails to specifically provide that the instruments are for a robotic surgical tool. Stulen, discloses the use of an ultrasonic instrument similar to that of Witt in its robotic system, and for the determination of a use of the tool from a group of surgical tools (see at least [0039] providing for a plurality of instruments 28 and including a single one of 28 with an energy delivery surface thereon; and with the selection via the subroutines stored on 104 as in at least [0055] this use for the attached instrument 28 selected from the group of instruments at in [0039]). Therefore, it is the Examiner’s position that it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize the instructions of Witt for use with a robotic surgical system as in Stulen to provide for an exemplary manner of operating a robotic surgical system to provide the user control over the system in an automatic manner. 
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 of the Remarks with respect to the prior rejections of the claims for the various grounds under 35 U.S.C. 103. Applicant argues with respect to the applied Stulen reference on pages 8-9 and specifically contends that “Stulen further discloses that subroutines are programmed into the microprocessor on the control unit 104” and that the portion of 104 that such are programmed into “is not a situational awareness module configured to infer the current step of a surgical procedure in real time from data received from external sources” but, instead, are “internally-stored subroutines”. This is, however, not persuasive.
It is the Examiner’s position that Stulen provides that the situational awareness module does indeed infer the current step from data received from external sources. The updated rejections of independent claims 1, 8. 20 and 21 each reflect that Stulen provides for the situational awareness module in the form of the portion of the control unit 104 utilized to utilize the automate surgical subroutines and steps therein and that such is configured to infer the current step of a surgical procedure in real time from data received from external sources. This inference is taught in paragraphs [0062]-[0068] of Stulen providing for the receiving of feedback from external sources such as force sensor 126, impedance circuit 128, impedance circuit 130, temperature sensor 132, Figure 5 of Stulen clearly shows that this data sources utilized by the automated subroutine portion are all external to the unit 104. Thus, the Examiner is of the position that Stulen does indeed contemplate its inference by the situation awareness module to be “from data received from external sources”.
Applicant further argues with respect to the Witt reference on pages 9-10 of the Remarks. Therein, Applicant contends that the control scheme for automatic tip excursion reduction, automatic on/off control, and tip excursion modulation are based on “an internally-stored control scheme in Witt’s microprocessor”. This is, however, not persuasive. 
It is the Examiner’s position that Witt does indeed provide that the situational awareness module infers the current step from data received from external sources. The updated rejections of independent claims 13 and 22 each reflect that Witt provides for the situational awareness module as in col. 12; 42-47 with the instructions of the microprocessor for providing awareness with respect to tissue contact and that such is configured to infer in real time the current step of a surgical procedure in real time from data received from external sources. This inference would be from external sources via a sensed impedance signal as in col. 12; 48-57 with the impedance provided from the various structures utilized for impedance sensing as depicted in figure 13 and as described in col. 11; 37-col. 12; 33. Thus, the Examiner is of the position that Witt does indeed contemplate its inference by the situation awareness module to be “from data received from external sources”.
As such, it is for at least the rationale set forth in the rejections and remarks above that the Examiner maintains the each of the grounds set forth in the action above under 35 U.S.C. 103 based on either the Stulen or Witt reference as the primary reference remain tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794